Citation Nr: 1125237	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  08-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for osteopenia, claimed as secondary to a service-connected seizure disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kara M. Koonce, Legal Intern


INTRODUCTION

The Veteran served on active duty from November 1968 to July 1970.

This case comes before the Board of Veterans' Appeals on appeal from a July 2007 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for osteopenia, claimed as secondary to a service-connected seizure disorder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement for service connection for osteopenia, claimed as secondary to a service-connected seizure disorder.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran contends that service connection is warranted for his osteopenia, claimed as secondary to a service-connected seizure disorder.  

In Veteran's VA Form 9, Appeal to Board of Veterans' Appeals, dated December 2007, the Veteran explained that while in service he had a seizure abroad a naval vessel.  He was then diagnosed with a seizure disorder and has been taking phenytoin or dilatin daily for over 30 years to treat his seizure disorder.  The Veteran also states that he had a bone density scan at a VA facility, which showed osteopenia.  The Veteran also suffers from a vitamin D deficiency and sore throats, which he asserts are side effects of phenytoin or dilantin.  The Veteran is receiving vitamin D injections.  The Board notes that the Veteran is currently service-connected for a seizure disorder. 

Review of the VA outpatient records, dated April 2006 to April 2007, note the Veteran's ongoing treatment with phenytoin or dilantin for his seizure disorder, as well as September 2006 documentation that the Veteran was diagnosed with osteopenia, following a dual energy x-ray absorptiometry (DXA scan).  The same VA outpatient records indicate that the seizure disorder started in 1969; however, his last seizure was in 1983.  Additionally, the Veteran's treatment for osteopenia is noted.  He is taking daily doses of vitamin D and was prescribed calcium and a repeat DXA scan in 18 to 24 months.  The Veteran indicates in a VCAA notice response, dated June 2007, that he receives all of his medical treatment at VA medical facilities.

None of the VA outpatient treatment records mentioned above give an opinion as to whether the Veteran's current diagnosis of osteopenia is etiologically related to his service-connected seizure disorder.  A disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  As a result, the Board finds this medical record inadequate.  Therefore, the claim for entitlement to service connection for osteopenia, to include as secondary to service-connected seizure disorder, must be remanded for additional development of the medical record pursuant to 38 C.F.R § 3.159(c)(4) (2010).  

Under the Veterans Claims Assistance Act of 2000, the Board finds that the Veteran meets the criteria for a medical examination to clarify both the nature and etiology of his claimed osteopenia.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  In disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, further development of the case is necessary.  Accordingly, the case is REMANDED for the following actions: 

1. Obtain and associate with the claims file all outstanding VA outpatient treatment records pertaining to the Veteran's osteopenia from April 2007, the date of the most recent VA outpatient treatment record, to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran and his representative should be informed in writing.  

2. Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed bone disorder, osteopenia.  All necessary tests should be performed and the claims file reviewed.  The examiner must provide an opinion as to whether it is at least likely as not (50 percent probability or more) that any current bone disorder, to include osteopenia, is caused or aggravated by the Veteran's service-connected seizure disorder, to include medications prescribed for that disorder.  A complete rationale must be given for all opinions and conclusions expressed in a typewritten report.  If the physician cannot provide an opinion without resorting to speculation, he or she should so indicate this and explain the reason why an opinion would be speculative.

3. Once all necessary development is completed, readjudicate the claim currently on appeal.  If the benefit sought in connection with the claim remains denied, the Veteran and his representative should be provided with an appropriate supplemental statement of the case (SSOC) and given the appropriate time period within which to respond.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


